Citation Nr: 1522563	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-27 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from June 1973 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  A review of the Virtual VA file reveals a March 2014 informal hearing presentation and VA treatment records dated from February 2008 to June 2013; however, these records were considered by the RO in the September 2013 statement of the case.  The VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination in connection with his clam for service connection for hepatitis C.  His VA treatment records do indicate that he has been diagnosed with hepatitis C.  See March 2011 VA treatment record.  In addition, the Veteran stated that he was told at the time of his 1976 separation examination that he had non-A, non-B hepatitis.  See April 2011 claim.  His service treatment records do not document any hepatitis; however, a March 1976 report of medical history did note a history of stomach, liver, or intestinal trouble.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McClendon v. Nicolson, 20 Vet. App. 79, 81-82 (2006).

In addition, the record shows that the Veteran receives treatment from the VA Eastern Kansas Health Care System.  Updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hepatitis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the VA Eastern Kansas Health Care System dated since June 2013.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's claimed hepatitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hepatitis is related to active service, to include any symptomatology therein.  In so doing, the examiner should discuss possible risk factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

In rendering this opinion, the examiner should address:  1) the Veteran's March 1976 Report of Medical History in which the Veteran checked "yes" for stomach, liver, and intestinal trouble as well as frequent indigestion; 2) the Veteran's request on his March 1976 Report of Medical History to have his kidneys checked as a result of intermittent back pain; 3) the Veteran's statements in his September 2013 VA Form 9 that he had an enflamed liver and elevated liver enzymes during service; and 4) the Veteran's contention in his April 2011 claim that he was diagnosed with non-A, non-B hepatitis at the time of his separation examination in 1976.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




